DETAILED ACTION
Status of the Claims
1.	This action is in reply to the Request for Reconsideration dated October 26, 2021.
2. 	Claims 1-20 are currently pending and have been examined.
3.	Claims 1-2, 6-11, 13-16, and 18-20 have been amended.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.            Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The substantially similar independent claims describe methods and a system that secures an on-behalf transaction by an on-behalf payee from an account of an account holder comprising: receiving a registration request from the account holder of the account, the registration request comprising contact information of the on-behalf payee, the registration request being received upon the account holder raising the registration request; in response to receiving the registration request, registering the on-behalf payee to perform the on-behalf transaction from the account of the account holder; communicating a unique identification code (UIC) to the on-behalf payee based on the contact information upon registering the on-behalf payee, the UIC is different from other UICs communicated to other on-behalf payees; receiving an authorization request for the on-behalf transaction performed by the on-behalf payee at the merchant, the authorization request including the UIC communicated to the on-behalf payee; comparing a received UIC included in the authorization request with a stored UIC included in an account profile associated with the account of the account holder to verify whether the received UIC is valid, the stored UIC and descriptive information associated with the on-behalf payee is stored, in response to the comparison indicating received the UIC is valid, notifying the account holder 
The series of steps recited above describe a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention describes methods and a system that secures an on-behalf transaction by an on-behalf payee from an account of an account holder comprising: receiving a registration request from the account holder of the account, the registration request comprising contact information of the on-behalf payee, the registration request being received upon the account holder raising the registration request; in response to receiving the registration request, registering the on-behalf payee to perform the on-behalf transaction from the account of the account holder; communicating a unique identification code (UIC) to the on-behalf payee based on the contact information upon registering the on-behalf payee, the UIC is different from other UICs communicated to other on-behalf payees; receiving an authorization request for the on-behalf transaction performed by the on-behalf payee at the merchant, the authorization request including the UIC communicated to the on-behalf payee; comparing a received UIC included in the authorization request with a stored UIC included in an account profile associated with the account of the account holder to verify whether the received UIC is valid, the stored UIC and descriptive information associated with the on-behalf payee is stored, in response to the comparison indicating received the UIC is valid, notifying the account holder by way of a notification that the on-behalf transaction is performed by the on-behalf payee, the notification comprising the descriptive information associated with the on-behalf payee and a transaction amount of the on-behalf transaction; receiving an account holder approval message associated with the account holder indicating the account holder approves the on-behalf transaction initiated by the on-behalf payee at the merchant based on the notification; transmitting to the merchant, an approval message to process the on-behalf transaction for deducting the transaction amount from the account, sending an authentication password only associated with the on-behalf payee the authentication password being different from the UIC; prompting the on-behalf payee to provide the authentication password at the merchant; receiving from the merchant, the authentication password provided by the on-behalf payee at the merchant; verifying whether the authentication password received from the merchant matches the authentication password sent to the on-behalf payee; declining the on-behalf transaction in response to verifying that the authentication password received from the merchant does not match the authentication password sent to the on-behalf payee; and authorizing the on-behalf transaction in response to verifying that the authentication password received from the merchant matches the authentication password sent to the on-behalf payee via a series of steps.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describe a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.
Claim 1 recites a server with an associated memory; a merchant terminal device; a first computing device accessing a website or an application; and a second computing device.  Claim 10 recites an issuer server comprising at least one processor communicatively coupled to a memory; a merchant terminal device; a first computing device accessing a website or an application; and a second Claim 18 recites a payment network server with an associated memory; a merchant terminal device; a first computing device accessing a website or an application; and a second computing device.  The claims are applying generic computer components to the recited abstract limitations. The accessing a website or an application appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite a server with an associated memory, a merchant terminal, a first computing device accessing a website or an application and second computing device, an issuer server comprising at least one processor communicatively coupled to a memory and a payment network server with an associated memory which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 10 and 18 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, 
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; electronic recordkeeping; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] 
Applicant’s specification discloses the following:
“First device is a device using which [sic] an on-behalf payee performs an on-behalf transaction from an account. In one example, the first device is a communication device, such as a smartphone, a mobile phone, a laptop, a tablet, or a phablet, of the on-behalf payee.  In another example, the first device is an automated teller machine (ATM), a point-of-sale (POS) device, a point-of-interaction (POI) device, a point-of-purchase (POP) device, and/or a near field communication (NFC) POS device, or the like.” (See Applicant Specification paragraph 35)

“A server is a physical or cloud data processing system on which a server program runs. The server may be implemented in hardware or software, or a combination thereof. In one embodiment, the server may be implemented in computer programs executing on programmable computers, such as personal computers, laptops, or a network of computer systems. The server may correspond to one of a payment network server, an issuer server, a digital wallet server, an acquirer server, or a merchant server.” (See Applicant Specification paragraph 44)

“Examples of the first and second user computing devices 104 and 110 include, but are not limited to, mobile phones, smartphones, laptops, tablets, phablets, or any other communication devices.” (See Applicant Specification paragraph 51)
“Examples of a terminal device 112 include, but are not limited to, an ATM linked with a financial institution, such as a bank, a POS device, a POI device, or a POP device installed at a merchant store of a merchant.” (See Applicant Specification paragraph 53)

“The payment network server 118 is a computing server that is associated with a payment network of various transaction cards, such as the transaction card 106. The payment network has a unique payment-network identification number assigned to it. The payment network server 118 represents an intermediate entity between the acquirer server 116 and the issuer server 120 for authorizing and funding the transactions performed by using the transaction cards, such as the transaction card 106. Examples of various payment networks include MasterCard, American Express, VISA, Discover, Diners Club or the like. When the on-behalf transaction option is chosen at the terminal device 112 for performing a transaction, the payment network server 118 receives the authorization request from one of the terminal device 112, the merchant server 114 and the acquirer server 116. In one embodiment, the payment network server 118 processes the authorization request and performs one or more operations for authorizing the transaction. In another embodiment, the payment network server 118 transmits the authorization request to the issuer server 120 for performing authorization. The payment network server 118 further receives the transaction requests from the one of the terminal device 112, the merchant server 114, and the acquirer server 116 and routes the transaction requests to corresponding issuer servers, such as the issuer server 120, for processing.” (See Applicant Specification paragraph 56)

“The communication network 122 is a medium through which content and messages are transmitted between various entities, such as the first and second user computing devices 104 and 110, the terminal device 112, the merchant server 114, the acquirer server 116, the nd Generation (2G), 3rd Generation (3G), 4th Generation (4G) communications protocols, Long Term Evolution (LTE) communication protocols, or any combinations thereof. Elements of the issuer server 120, the payment network server 118, and the merchant server 114 are explained in detail in conjunction with FIG. 2, FIG. 3 and FIG. 4, respectively.” (See Applicant Specification paragraph 62)

“Referring now to FIG. 16, a block diagram that illustrates system architecture of a computer system 1600, in accordance with an embodiment of the present invention, is shown. An embodiment of present invention, or portions thereof, may be implemented as computer readable code on the computer system 1600. In one example, the first and second user-computing devices 104 and 110, the merchant server 114, the acquirer server 116, the payment network server 118, and the issuer server 120 of FIG. 1 may be implemented in the computer system 1600 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIG 10, FIGS. 11A and 11B, FIGS. 12A and 12B, FIG. 13, FIGS. 14A and 14B, and FIG. 15.” (See Applicant Specification paragraph 148)

“The computer system 1600 includes a processor 1602 that may be a special purpose or a general-purpose processing device. The processor 1602 may be a single processor, multiple processors, or combinations thereof. The processor 1602 may have one or more processor cores. In one example, the processor 1602 is an octa-core processor. Further, the processor 1602 may be connected to a communication infrastructure 1604, such as a bus, i.e., the first, second, and third buses 208, 308, 408, message queue, multi-core message-passing scheme, and the like. The computer system 1600 may further include a main memory 1606 and a secondary memory 1608. Examples of the main memory 1606 may include RAM, ROM and the like. In one embodiment, the main memory 1606 is the first, second, and third memories 204, 304, and 404. The secondary memory 1608 may include a hard disk drive or a removable storage drive, such as a floppy disk drive, a magnetic tape drive, a compact disc, an optical disk drive, a flash memory, and the like. Further, the removable storage drive may read from and/or write to a removable storage device in a manner known in the art. In one example, if the removable storage drive is a compact disc drive, the removable storage device may be a compact disk. In an embodiment, the removable storage unit may be a non-transitory computer readable recording media.” (See Applicant Specification paragraph 149)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  

                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 10 and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-9, 11-17 and 19-20 further define the abstract idea that is presented in the respective independent Claims 1, 10 and 18 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
                Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation – Broadest Reasonable Interpretation
6.	Examiner notes that the Applicant’s Specification uses different designations for the parties in the process disclosed by the claims.  The specification refers to the account holder as the first user. The specification uses the first user to designate the individual who is the account holder of a first account 
The terminology used in the claims is different than that reflected in the Specification.  As such, Examiner notes the “first user as an on-behalf payee” as claimed tracks to “the one or more users as on-behalf payees” which is later called a “second user” who is disclosed to be registered as an on-behalf payee for the first account and e-wallet based on registration request raised by the first user (i.e., the account holder for the first account and the e-wallet) as disclosed in the specification and the “account of an account holder” as recited in the claims tracks to the “first user” for the “first account” as disclosed in the specification for purposes of examination.
In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.

Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
The following italicized language is interpreted as not further limiting the scope of the claimed invention:
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following italicized language is interpreted as not further limiting the scope of the claimed invention:
As in Claim 1, the claim recites in part:
“in response to receiving the registration request, registering the on-behalf payee to perform the on-behalf transaction from the account of the account holder”.  The active steps are receiving the registration request and registering the on-behalf payee, the 
 “comparing a received UIC included in the authorization request with a stored UIC included in an account profile associated with the account of the account holder to verify whether the receive UIC is valid, the stored UIC and descriptive information associated with the on-behalf payee is stored on a memory associated with the server”.  The comparison is the active step here, the determination of validity is the intended purpose of the comparison.
 “transmitting, by the server to the merchant terminal device, an approval message to process the on-behalf transaction for deducting the transaction amount from the account.”  The transmission of the approval message is the positively recited step, the intended use of the transmission is the intended use and does not further limit the claim as recited.  
“prompting the on-behalf payee to provide the authentication password at the merchant terminal device”.  The prompting is the step recited, the intended use is for the payee to subsequently provide the authentication password.
Claims 10 and 18 recite a substantially similar limitation that is similarly interpreted.
As in Claim 6, the claim recites in part “registering, by the server, the on-behalf payee for performing a plurality of transactions from the account of the account holder by using the UIC.”  Here, the registering is the positively recited step, the intended use of the registering is not given further weight. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 3, 7 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “decline the on-behalf transaction in response to verifying that the second authentication password received from the merchant terminal device does not match the first authentication password sent to the second computing device associated with the on-behalf payee” in the penultimate limitation.  There is insufficient antecedent basis for this limitation in the claim.  By the instant amendments, Applicant has taken out all of the previous references to the first authentication password and the second authentication password, thus there is no antecedent basis for the recitation as currently recited.  Examiner assumes that Applicant intended to (like the rest of the claim) refer to the authentication password received from the merchant terminal  does not match the authentication password sent to the second computing device associated with the on-behalf payee, and for purposes of compact prosecution will interpret in this manner, however, appropriate correction is required.
Claim 3 recites that the transaction is a cash back transaction and further comprises “transmitting to the merchant device a second approval message, wherein cash is dispensed from the merchant terminal device to the on-behalf payee in response to the merchant terminal device receiving the second approval message.”   This recitation, within the context of Figure 6A is not clear with respect to the specification.  The specification indicates that a second notification is sent to the merchant terminal device, not a second approval message.  (See Applicant Specification paragraph 102)  
The specification also makes reference to a second approval message, however it is in the context of a second transaction performed within the disclosed flow of Figure 7A.  There is only one transaction that is occurring in the independent claim and it does not appear that Applicant is attempting to claim a second transaction is occurring in the claims. In order to clearly delineate the process that is being disclosed, Examiner suggests that Applicant amend the claim to clearly recite that the merchant device is receiving a second notification for the same transaction and is not invoking a second transaction altogether.  Substantially similar Claim 12 is similarly rejected for the same basis and reasons.
Claim 7 recites the limitation "…the account holder rejects the another on-behalf transaction initiated by the on-behalf payee at the merchant terminal device based on the notification" in lines 5-7. There is insufficient antecedent basis for this limitation in the claim.  As amended, this limitation is referring to a subsequent transaction that is declined, which would be done via a subsequent notification.  As recited as “the notification”, without a recitation of another notification being sent, would refer to the notification of the independent claim – which refers to a prior transaction, thus as recited, there is imperfect antecedent basis for the notification recited in Claim 7. Appropriate Claim 14 recites a substantially similar issue which is rejected for the same basis and reasons.
	Appropriate clarification and correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites in part “registering, by the server, the on-behalf payee for performing a plurality of transactions from the account of the account holder by using the UIC”.  It appears that this limitation in the claim does not further limit the independent claim as the registration step and performance of a transaction using the UIC has been integrated into the independent claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Relevant Prior Art Not Currently Relied Upon
Bhosle (US Patent 8,762,216) – discloses a payment instrument that may be borrowed by a designated lendee and used to complete a financial transaction when made accessible by a lender via a lender’s account.  The lender may loan the payment instrument to the lendee without providing a physical card, actual card number or other personal information.  In some aspects the lender may require an authorization before the payment is finalized which may enable the lender to terminate a payment request.
Calman (US PG Pub. 2013/0046690) – discloses a method for allowing a first user to authorize a second user to perform a financial transaction using the first user’s financial account 
Kargman (US 2009/0276347) – discloses a temporary financial transaction number generated for conducting a financial transaction that has limits on use such as time, amount limits and limits on the type of goods or services that may be purchased or on the type of business at which the purchase may be made.  User identification information or information on other authorized users may also be encoded into the number or otherwise linked to the number.  An authorized purchase is applied against a user bank account or credit card without disclosure of the account information.
Sharma (US PG Pub. 2018/0082283) – discloses a process for making a payment from a shared payment card that includes a user device, at least one computing device being configured to make a payment from a shared payment card, a data processor implemented process for conducting a payment transaction made with a shared card, a card association entity system including at least one computing device being configured to conduct a payment transaction made with a shared card, a data processor implemented process for performing a shared card payment transaction and a payment system including at least one computing device being configured to perform a shared card payment transaction.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered and they are persuasive in part as further explained below.

Regarding the 101 Rejection:
	Applicant requests that the Office not oversimplify the underlying inventive concept as recited and alleges that the claims do not reflect a fundamental economic practice and/or a commercial or legal interaction as alleged. (See Applicant’s Arguments dated 10/26/2021, pages 13-14)
The basis of Applicant’s argument appears to be because the claims recite limitations that secure on-behalf transactions because “a user who is not an account holder of the first account is authorized to perform transactions from the first account without actually requiring the transaction card Id.) Further, Applicant alleges that by sending an authentication password only to the second computing device associated with the on-behalf payee and continues arguing that “authentication adds an extra layer of security to each on-behalf transaction performed by the on-behalf payees” referring to the specification paragraph 153. (Id. at page 14)
Applicant’s Specification notes the following:
“Thus, the payment network server 118 and the issuer server 120 enable the first user 102 (i.e., the account holder) to register multiple on-behalf payees (for example, the second user 108) for the first account. Similarly, the merchant server 114 enables the first user 102 to register the on-behalf payees for the e-wallet maintained by the merchant server 114. The merchant server 114, the payment network server 118, and the issuer server 120 allow the second user to perform on-behalf transactions from the first account and the e-wallet by using the corresponding UIC based on the consent of the first user 102. Hence, the merchant server 114, the payment network server 118, and the issuer server 120 of the present invention eliminates the need for the second user 108 to have a bank account, a transaction card linked to the bank account, or an e-wallet hosted on a smartphone for performing transactions. The authentication performed by the merchant server 114, the payment network server 118, and the issuer server 120 makes the authorization of the on-behalf transactions more secure.  Thus, if another user performs a fraudulent on-behalf transaction by using the first or second UIC, the authentication fails as the authentication password is communicated to the second user 108 on her contact information only.” (See Applicant Specification paragraph 134)

“Thus the communication environment 100 enables an account holder (such as the first user 102) to register multiple on-behalf payees (such as the second user 108) for her account and e-wallet. Each on-behalf payee is authorized to perform on-behalf transactions from the account and the e-wallet by using a corresponding UIC based on the consent of the account holder. Thus, the on-behalf payees do not require bank accounts, e-wallets, transaction cards, mobile applications, or smartphones linked to the bank accounts and e-wallet for performing transactions.  The communication environment 100 further authenticates the on-behalf payees before processing each on-behalf transaction. Authentication adds an extra layer of security to each on-behalf transaction performed by the on-behalf payees.” (See Applicant Specification paragraph 153)

Notably, the alleged mechanism for providing more security appears to be based on the interaction of the payment network server, the issuer server, the merchant terminal and the merchant server as described in the specification.  The claims do not require such interaction.  Claim 1 recites a server with an associated memory; a merchant terminal device; a first computing device accessing a website or an application; and a second computing device. Claim 10 recites an issuer server comprising at least one processor communicatively coupled to a memory; a merchant terminal device; a first 
	Applicant also appears to argue that the transaction authorization method and system that secures on-behalf transaction nor the specific functionality recited by the amended claims and in the Specification is an enumerated grouping discussed in the MPEP.  (See Applicant Arguments dated 10/26/2021, page 14)  Examiner is of another opinion.  The process is still a transaction authorization. The underlying process is still a fundamental economic practice and/or a commercial or legal interaction and thus is appropriately grouped as certain methods of organizing human activity.
	Under Step 2A, Prong 1, Applicant argues that the claims are not about a fundamental economic practice but rather drawn to securing on-behalf transactions.  (See Applicant’s Arguments dated 10/26/2021, page 15)  Applicant then argues that Example 37 of the SME and Ex Parte Smith are examples of protectable technology and argues that the instant claims are similarly so.  (Id)  Examiner disagrees.  Example 37, nor Ex Parte Smith is applicable to the instant claims.  The claims are completely different.  This argument is not persuasive.
As noted above with reference to the rejection in chief and the arguments above, the claims are properly drawn to a fundamental economic practice and/or a commercial or legal interaction and thus grouped as certain methods of organizing human activity which is an abstract idea.  The claims are still performing a transaction.  This argument is not persuasive.
Under Step 2A, Prong 2, Applicant again attempts to analogize Ex Parte Smith and assert that the decision has rendered an entire category of other technology as subject matter patent eligible. (Id. at page 16)
The Ex Parte Smith decision did not provide a blanket acceptance of all electronic trading systems and alleged improvements to electronic trading systems as representing protectable technology.  The decision found that the “use of the claimed timing mechanism and the associated temporary restraints on execution of trades provide a specific technological improvement over prior derivatives trading systems”. (See Ex Parte Smith Appeal 2018-000064, page 9)  
Applicant is overstating the import of Smith and is attempting to accord more weight to the decision than is warranted.  While it is true that the Ex Parte Smith decision has been designated 
Designations of PTAB decisions as precedential or informative is discussed in SOP 2 (Revision 10). (See Patent Trial and Appeal Board Standard Operating Procedure 2 (“SOP 2”) – https://www.uspto.gov/sites/default/files/documents/SOP2 R10 FINAL.pdf)  In particular, SOP 2 discloses that “informative decisions set forth Board norms that should be followed in most cases, absent justification, although an informative decision is not binding on the Board”.  (SOP 2 at page 11)
As an initial matter, this designation is as to Board procedures.  This application is not being prosecuted before the PTAB at this time.  Secondly, as to the assertion that the informative decision reaches further and governs decisions made by the Office prior to PTAB proceedings, Examiner further disagrees.  The Manual of Patent Examining Procedure (MPEP) is the guide to the practices and procedures relative to the prosecution of patent applications proceedings before the USPTO. (See MPEP Forward)  Further, the MPEP particularly addresses Treatment of Court and Patent Trial and Appeal Decisions Affecting Patent and Trademark Office Policy and Practice at MPEP 1721:
“In the event the Patent Trial and Appeal Board (Board) or court decision is one that significantly adds to the body of law by, for example, addressing a new legal or procedural issue, or providing a new interpretation of a prior decision, such a decision may result in a United States Patent and Trademark Office (USPTO) memorandum pointing out the significance of the decision to the examination process.
When any examiner or supervisor in the Patent Examining Corps (Corps) concludes that a recent decision of the Board or a court affects existing USPTO policy or practice, the matter should be brought to the attention of the appropriate TC Director through normal chain-of-command procedures.
When the TC Director believes that guidance to the Corps is warranted as a result of a decision, the TC Director should consult with the Deputy Commissioner for Patent Examination Policy and provide a draft of the guidance that is recommended as appropriate under the circumstances. The Deputy Commissioner for Patent Examination Policy will then consult appropriate Office officials, as necessary, to formulate a recommendation to the Commissioner for Patents on the policy implications of the decision's opinion.
It may be necessary for the Director, General Counsel, Solicitor, Chief Administrative Patent Judge, Commissioner for Patents, Deputy Commissioner for Patent Examination Policy, Deputy Commissioner for Patent Operations and TC Director making the recommendation to meet to review and discuss the policy ramifications of the decision's opinion and recommended guidance to enable the Director to determine how the USPTO will proceed.
Communication of the determination of the policy implications of the court or Board decision will normally take place by either notice in the Official Gazette and/or via memorandum to USPTO personnel. Ultimately, the policy implications of the decision will be officially incorporated into the Manual of Patent Examining Procedure and Office of Patent Training curriculum materials during the next update cycle for these reference materials.” (MPEP 1721 – emphasis added)
The decision in Ex Parte Smith was mailed on February 1, 2019.  The above requirement to incorporate policy implications during the next update cycle would have meant that if a policy was to be implemented based on Ex Parte Smith it would have happened during the next update cycle.  There was no implementation of Ex Parte Smith in the June 2020 MPEP revision, thus it appears that Applicant’s assertion that this decision reflects examination policy is unpersuasive.
Applicant then argues that the instant claims are analogous as to the integration of a practical application to those seen in Example 42 of the SME Abstract Idea examples. (Id. at page 16)   Examiner is of another opinion.  As a whole, the combination of additional elements were found to be integrated into a practical application.  That is different than the instant claims.  In the manner claimed, with the limited additional elements claimed, the claims are receiving and transmitting data between a server, a merchant terminal device and a first and second computing device. The systemization is recited as generic processors performing generic computer functions.  Even as an ordered combination, the claims do not integrate the claims into a practical application.  This argument is not persuasive.
As to Step 2B, Applicant argues that if the claims are found to be abstract that they are further eligible under Step 2B because the claims are similar to those seen in DDR. (Id. at page 17) 
It does not appear that these claims are providing a solution rooted in computer technology in order to overcome a problem specifically arising in computer networks as was seen in DDR.  The problem presented is not a uniquely computer rooted problem, it is an issue of inconvenience that was not brought about by using a computer.  This argument is not persuasive.  
Applicant appears to argue that conventionally in order to share a transaction card or account one needed the transaction card or e-wallet password. (Id. at page 17) While those solutions certainly were and are options, there are other options that would be known to a POSITA that would allow for the use of a card not present transaction that was secure.
The 101 Rejection is maintained.

Regarding the Claim Interpretation:

Regarding the 112 Rejections:
Applicant is thanked for their amendments that were aimed at correcting the 112(a) issues and clarifying the scope of the invention.  (See Applicant’s Arguments dated 10/26/2021, pages 18-21)  The 112(a) rejections have accordingly been withdrawn.
Applicant has represented that the 112(b) and (d) issues raised were resolved. (Id. at page 21).  In large part this representation is correct and Applicant is thanked for the corrections that were made.  However, by the amendments made, new issues have been raised under 112(b) as to Claims 7 and 10.  Further, as to Claims 3 (under 112(b)) and 6 (under 112(d)), the previous issues have not be resolved and remain rejected under 112.

Regarding the 103 Rejection:
There is no prior art rejection being applied at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        November 4, 2021